UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


KENNETH HARTMAN CONNER, JR.,          
             Petitioner-Appellant,
                 v.                             No. 01-6702
UNITED STATES OF AMERICA,
              Respondent-Appellee.
                                      
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                James C. Fox, Senior District Judge.
                         (CA-00-898-5-F)

                  Submitted: September 20, 2001

                      Decided: October 1, 2001

     Before LUTTIG, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Kenneth Hartman Conner, Jr., Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      CONNER v. UNITED STATES
                              OPINION

PER CURIAM:

   Kenneth Hartman Conner, Jr., seeks to appeal the district court’s
order denying relief without prejudice on his action challenging his
conviction and sentence imposed in the United States District Court
for the Eastern District of Virginia. Conner filed his claim for relief
under 28 U.S.C. § 2241 (1994). Because he was challenging his sen-
tence, the district court construed his action as a 28 U.S.C.A. § 2255
(West Supp. 2001) motion and denied relief on the ground that the
court lacked jurisdiction. Conner seeks to challenge the validity of his
drug conspiracy conviction and sentence under Apprendi v. New Jer-
sey, 530 U.S. 466 (2000). Even if Apprendi claims are cognizable
under § 2241, Conner’s sixty-eight-month sentence for conspiring to
distribute and possess with intent to distribute methamphetamine in
violation of 21 U.S.C.A. § 846 (West 1999) does not violate
Apprendi. See United States v. Angle, 254 F.3d 514, 518 (4th Cir.
2001) (en banc) (finding no Apprendi error where sentence for con-
spiracy to commit drug offense involving unspecified drug quantity
was under twenty years), petition for cert. filed, Aug. 16, 2001 (No.
01-5838). Accordingly, we affirm the district court’s order denying
relief without prejudice. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                           AFFIRMED